Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Chen (Lena) Le on 11/18/2021.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

1. (Currently amended) A method for implementing a theme for a terminal, comprising: 
setting a first theme and a second theme representing different usage scenarios for the terminal, the first theme being associated with a first application and the second theme being associated with a second application which is different from the first application, 
presetting, by the terminal, a first switching condition corresponding to the first theme and a second switching condition corresponding to the second theme, each of the first switching condition and the second switching condition being a date condition or a time condition


displaying an icon of the first application on the terminal while hiding an icon of the second application and displaying a first content related to the first theme in response to the first switching condition being met; and
displaying the icon of the second application on the terminal while hiding the icon of the first application and displaying a second content related to the second theme in response to the second switching condition being met,
each of the first content and the second content 

2-3. (Canceled) 

4.(Currently amended) The method according to claim 1, wherein
the first theme or the second theme is provided by the terminal or obtained from a server or a 

5-9. (Canceled)

10. (Currently amended) The method according to claim 1, wherein
the first application or the second application is a standby background and/or a lock screen background.

11. (Currently amended) The method according to claim 10, wherein the method further comprises:
displaying, by the terminal, first information related to 

12-15. (Canceled) 

16. (Currently amended) The method according to claim [[13]]1, wherein
the first switching condition comprises that 

17. (Currently amended) The method according to claim [[13]]1, wherein
the second switching condition comprises that 

18. (Currently amended) The method according to claim [[13]]1, wherein the method further comprises: 
judging, by a server, specific information of the 

19. (Currently amended) The method according to claim 18, wherein
the specific information comprises religious belief of a user using the 

20. (Canceled) 

Allowance

Claims (1, 4, 10-11 and 16-19) are allowable.

Reason for Allowance

The cited arts of record Peterson. US Patent Application Publication US 20170031564 Al (hereinafter Peterson) in view of Gatti et al. US Patent Application Publication US 20090163182 Al (hereinafter Gatti) and further in view of Delker. US Patent Application US 8612967 B1 (hereinafter Delker) teaches implementing themes for applications. 
Claims (1, 4, 10-11 and 16-19) are allowable. Independent claim 1 is allowable because the prior arts of record do not teach setting a first theme and second theme for different scenarios, wherein each theme associated to a different application, and presetting a first and a second switching conditions based on date or time. The instant application also displays and hides icons for the applications wherein the icon display is in response to switching conditions.
The cited arts of record, Peterson. US Patent Application Publication US 20170031564 Al (hereinafter Peterson) in view of Gatti et al. US Patent Application Publication US 20090163182 Al (hereinafter Gatti) and further in view of Delker. US Patent Application US 8612967 B1 (hereinafter Delker) do not explicitly disclose, teach, or suggest the claimed limitations of:
setting a first theme and a second theme representing different usage scenarios for the terminal, the first theme being associated with a first application and the second theme being associated with a second application which is different from the first application; 
presetting, by the terminal, a first switching condition corresponding to the first theme and a second switching condition corresponding to the second theme, each of the first switching condition and the second switching condition being a date condition or a time condition
displaying an icon of the first application on the terminal while hiding an icon of the second application and displaying a first content related to the first theme in response to the first switching condition being met; and
displaying the icon of the second application on the terminal while hiding the icon of the first application and displaying a second content related to the second theme in response to the second switching condition being met,

(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144